207 F.2d 957
John J. FURGIELE, Plaintiff-Appellant,v.DISABLED AMERICAN VETERANS SERVICE FOUNDATION, Defendant-Respondent.
No. 43.
Docket 22704.
United States Court of Appeals Second Circuit.
Argued October 9, 1953.
Decided October 21, 1953.

Before CHASE, Chief Judge, and CLARK and FRANK, Circuit Judges.
Appeal from the United States District Court for the Southern District of New York; Edward A. Conger, Judge.
James S. Regan, Jr., Stanley Faulkner, New York City, for plaintiff-appellant.
Procter, Smith & Harding, New York City, Arthur W. Procter, New York City, of counsel, for defendant-respondent.
PER CURIAM.


1
Judgment affirmed on opinion below, D.C., 116 F. Supp. 375.